Citation Nr: 0418126	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  99-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for status post removal of 
the nail of the right great toe.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO rating decision.  The veteran 
filed a notice of disagreement in November 2001, the RO 
issued a statement of the case in January 2002, and the 
veteran perfected his appeal in February 2002.  This case was 
previously remanded by the Board in January 2003, and has 
been advanced on the docket. 

The veteran originally filed a claim for service connection 
for a disability of his left great toenail in July 2001, and 
indeed, on its September 2003 remand, the Board referenced 
the issue on appeal as involving the left great toenail.  
However, in the course of this appeal, it has become apparent 
that the veteran is actually seeking service connection for a 
disability of his right great toenail.  For example, at a 
March 2004 VA examination, the veteran said that he had never 
had any problems with or procedures performed on his left 
great toe.  Therefore (as reflected on the title page of this 
decision), the Board considers the issue on appeal as 
involving the right great toe.


FINDINGS OF FACT

1.  Service medical records are negative for any complaints 
of or treatment for right great toenail symptoms; the veteran 
has submitted an original letter he sent to his friend in 
September 1945, in which he references fainting during 
inservice surgery on his toe; a VA physician has recently 
diagnosed the veteran as having right ingrown toenail with 
persistent residual symptoms and occasional paronychial 
infection development.  

2.  There is an approximate balance of positive and negative 
evidence with respect to whether current right great toe 
disability is linked to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, service 
connection for status post removal of the nail of the right 
great toe is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d). 

In a July 2001 letter, the veteran asserted that a Navy 
doctor had performed surgery on him for an ingrown toenail 
sometime in late August or September of 1944.  He stated that 
while training for combat, his toe "festered up" to the 
point that he could hardly walk. This was after six weeks of 
tough marches and other training.  He said he had been issued 
narrow shoes which probably compressed his toes.  The veteran 
went to sick bay after terrible pain developed.  The doctor 
there reportedly performed a painful surgical procedure on 
the spot, without using any pain killer.  The veteran 
indicated that he lost consciousness and fell on the floor 
during the procedure.  Subsequently, he was apparently given 
a wider field shoe with a slot cut out until his toe healed.  
He asserted that he had had trouble with his toe ever since.  

The veteran made similar allegations in an August 2001 
written statement, during a September 2001 VA examination, 
and in a November 2001 written statement.  In a January 2003 
written statement, the veteran indicated that the toe surgery 
may have actually taken place sometime between August and 
October of 1945.  He essentially restated his allegations in 
written statements dated in October 2003 and February 2004.

Service medical records do not reflect any complaints of or 
treatment for any right great toe symptoms.  However, in 
January 2002, the veteran submitted copies of letters he 
apparently wrote to his mother and girlfriend in September 
1945, in which he referenced having undergone surgery on his 
foot (including fainting during the procedure) and his 
subsequent recovery.  In March 2003, the veteran submitted 
the original version of the letter to his girlfriend, which 
appears to have been sent in September 1945.  

At a March 2004 VA examination, the veteran recounted how his 
right toenail had been removed while on active duty.  
Following examination, he was found to have a right ingrown 
toenail with persistent residual symptoms and occasional 
paronychial infection development.  

In summary, there is evidence that the veteran underwent a 
surgical procedure in or around September 1945 to correct an 
ingrown toenail on his right toe, and that he currently has a 
right ingrown toenail with persistent residual symptoms.  
While the lack of actual in-service surgical or treatment 
records creates some doubt concerning this claim, the benefit 
of the doubt must be given to the veteran.  38 U.S.C.A. 
§ 5107.  Therefore, the Board finds that that service 
connection for status post removal of the nail of the right 
great toe is warranted.  

In light of the result here (a grant of the claim for service 
connection), the Board finds that a detailed discussion of 
the Veterans Claims Assistance Act of 2000 is unnecessary 
(because any potential failure of VA in fulfilling its duties 
to notify and 


assist the veteran is essentially harmless error). 

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for 
status post removal of the nail of the right great toe is 
granted.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



